                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
                                 BOSTON DIVISION

HAROLD SHURTLEFF, and CAMP                 : CIVIL ACTION
CONSTITUTION, a public charitable trust,   :
                                           : No. 1:18-cv-11417-DJC
             Plaintiffs,                   :
                                           :
      v.                                   :
                                           :
CITY OF BOSTON, and GREGORY T.             : ORAL ARGUMENT REQUESTED
ROONEY, in his official capacity as        :
Commissioner of the City of Boston         :
Property Management Department,            :
                                           :
             Defendants.                   :
                                           :
                                           :

               PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT


Ryan P. McLane (Mass. 697464)               Mathew D. Staver (Fla. 701092)†
MCLANE & MCLANE                             Horatio G. Mihet (Fla. 26581)†
975A Springfield Street                     Roger K. Gannam (Fla. 240450)†
PO Box 105                                  LIBERTY COUNSEL
Feeding Hills, MA 01030                     P.O. Box 540774
(413) 789-7771                              Orlando, FL 32854-0774
ryan@mclanelaw.com                          407-875-1776
                                            court@lc.org
                                            hmihet@lc.org
                                            rgannam@lc.org

                                            Attorneys for Plaintiffs
                                            †
                                              Admitted to appear pro hac vice
       Plaintiffs, HAROLD SHURTLEFF, and CAMP CONSTITUTION, a public charitable

trust, pursuant to Rule 56, Fed. R. Civ. P., and Local Rule 7.1, and on the grounds stated in the

Memorandum in Support of Plaintiffs’ Motion for Summary Judgment filed contemporaneously

herewith, move the Court to enter summary judgment for Plaintiffs and against Defendants, on

each of Plaintiffs’ claims, on the ground that there is no genuine dispute as to any material fact and

Plaintiffs are entitled to judgment as a matter of law.



                             REQUEST FOR ORAL ARGUMENT

       Plaintiffs request that the Court grant oral argument on this motion because Plaintiffs

believe oral argument will aid the Court in determining the issues presented herein.




                                                      /s/ Roger K. Gannam
 Ryan P. McLane (Mass. 697464)                        Mathew D. Staver (Fla. 701092)†
 MCLANE & MCLANE                                      Horatio G. Mihet (Fla. 26581)†
 975A Springfield Street                              Roger K. Gannam (Fla. 240450)†
 PO Box 105                                           LIBERTY COUNSEL
 Feeding Hills, MA 01030                              P.O. Box 540774
 413-789-7771                                         Orlando, FL 32854-0774
 ryan@mclanelaw.com                                   407-875-1776
                                                      court@lc.org
                                                      hmihet@lc.org
                                                      rgannam@lc.org

                                                      Attorneys for Plaintiffs
                                                      †
                                                        Admitted to appear pro hac vice




                                                  1
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed electronically

with the Court on this July 8, 2019. Service will be effectuated by the Court’s electronic

notification system upon all counsel or parties of record.

                                                     /s/ Roger K. Gannam
                                                     Attorney for Plaintiffs




                                                 2
